Title: To James Madison from Richard McRae, 5 July 1814
From: McRae, Richard
To: Madison, James


        
          Sir,
          Washington City 5th. July 1814
        
        Upon more mature deliberation I am induced to impose myself a second time on your Consideration; in my letter to you of the 2d. Inst. I expatiated freely with regard to the injudicious policy adopted by Mr. Simmons the Accountant in the adjustment of claims submitted for his inspection & expressed a willingness to receive the amount of my account in its most reduced form but I have come to the determination to contend for that amount which I am conscious equity woud. give me & a liberal Administration woud. not deny. Suffice it to say that the Company of Petersburg Virga. Volunteers which I had the honor to command were composed of materials too firm & patriotic to complain of any privations which they were necessarily subjected to in a Campain more severe than can well be described & for the pitiful sum to which they are entitled to be shaved by an Account. possessing all the ingenuity of Chicanery backed by an assumed sternnes exhibits a woeful boon to a spirit of enterprise. Mr. Simmons has possession of all my Vouchers receipts &c when I applied to him for an adjustment of my account he referred me to Mr. Thompson one of the Clerks in the Accts. Dept. I related to Mr. Thompson the circumstances under which my Company marched & what I consider’d woud. be the most equitable mode of drawing off my A/c in which he readily concurr’d but Mr. Simmons finding out by the ensuing day that the form proposed by me woud. shew a greater balance objected to it. I was furnish’d at W: Dept. with $2400 which was calculated might answer to purchase two Waggons & teams & defray the necessary expences on our March to the N W. Army but sd. amt. fell short by $232 advanced by the 1st. Lieut. & self exclusive of $90 paid by myself for a Medicine Chest & its contents. Mr. Simmons shews a balance of $183 70/100 in my favr. The Company of Petersburg Volunteers passed almost through the State of Virginia without making any purchase of provisions & they expect to receive through me the amount of Rations due them & I presume that the General Government is not disposed to avail itself of hospitality extended to Individuals. The Vouchers which I have furnish’d the Accountant include Articles under three heads Vizt. Transportation, Subsistence & Contingent Expences. The form in which I wish’d to make out my Account was to give the U States Credit for the $2400 beforenamed debit them with all the Articles in my duplicates under the denomination of Contingent Expences & transportation & in lieu of articles in my Vouchers under the head of Subsistence charge the U S with Rations for the Company from Petersburg Va. to Delaware in Ohio State where we first deriv’d Rations from the public Contractor. The hurry of business & other circumstances has produced the loss or displasal of sundry

Vouches. I hope that my Accounts may be taken out of Mr. simmon’s hand & submitted to some more correct Authority. Inclosed I take the liberty of transmitting the Genl. Order of Majr. Genl. W H Harrison cotg the Discharge granted the Compy. Petg. Volrs. Accept sir the Assurance of my highest respect & believe me Yr devoted Hble. Servt.
        
          Richard Mc:Rae
        
      